Exhibit 99.1 Copano Energy, L.L.C. News Release Contacts: Matt Assiff, Senior VP & CFO Copano Energy, L.L.C. FOR IMMEDIATE RELEASE 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY REPORTS FIRST QUARTER 2009 RESULTS HOUSTON, May6, 2009 — Copano Energy, L.L.C. (NASDAQ:CPNO) today announced its financial results for the three months ended March31, “We are pleased with our first quarter of 2009 results in light of the challenging economic and commodity price conditions during the period.These results reflect stable overall volumes and the benefit of our commodity price risk hedging program,” said John Eckel, Copano Energy’s Chairman and Chief Executive Officer. First Quarter Financial Results Revenue for the first quarter of 2009 decreased 46% to $216.4million compared with $401.7million for the first quarter of 2008.Total segment gross margin decreased 14% to $52.5million for the first quarter of 2009, from $61.3million for the same period a year ago. Adjusted EBITDA for the first quarter of 2009 decreased 11% to $40.6million compared with $45.8million for the first quarter of 2008.Adjusted EBITDA is earnings before interest, taxes, depreciation and amortization, adjusted to include Copano’s share of depreciation, amortization and interest costs attributable to its unconsolidated affiliates.This adjustment equaled $6.9million for the first quarter of 2009 compared with $8.0million for the first quarter of 2008.Non-cash charges incurred during the first quarter of 2009 that were not added back in determining adjusted EBITDA include amortization expense of $9.2million related to the option component of Copano’s risk management portfolio. Total distributable cash flow for the first quarter of 2009, which includes amortization expense related to the option component of Copano’s risk management portfolio, totaled $35.1million compared to $41.6million for the first quarter of 2008.First quarter 2009 total distributable cash flow represents 110% coverage of the first quarter 2009 distribution of $0.575per unit.First quarter 2008 total distributable cash flow represented 164% coverage of the first quarter 2008 distribution of $0.53per unit. Net income for the first quarter of 2009 decreased by 59% to $5.9million, or $0.10per unit on a diluted basis, compared with net income of $14.5million, or $0.25per unit on a diluted basis, for the first quarter of 2008.The major drivers of Copano’s net income for the first quarter of 2009 compared to the first quarter of 2008 included: · a decrease in total segment gross margin of $8.8million as a result of a $42.7million decrease in operating segment gross margin, primarily reflecting average natural gas liquids (NGL) price declines of 57% at Conwayand 58% at Mt. Belvieu, which was substantially offset by an increase of the total segment gross margin of $33.9million from Copano’s commodity risk management activities; · an increase in operations, maintenance, depreciation and amortization expenses of $2.6million primarily related to expanded operations in north Texas; · a decrease in general and administrative expenses of $1.1million primarily related to reduced employee compensation and benefit expenses and third-party service providers’ costs; · a gain of $3.9million related to the repurchase and retirement of $18.2million aggregate principal amount of 7.75% senior unsecured notes due 2018 at market prices averaging 78% of the face amount of the notes; and · an increase in interest expense of $2.7million as a result of increased average outstanding borrowings offset by slightly lower average interest rates between the periods ($838.1million at 7.37% in 2009 compared to $634.6million at 7.42% in 2008).Average borrowings increased to provide additional liquidity and to finance Copano’s expansion activities in north Texas and contributions to Bighorn Gas Gathering, L.L.C. (Bighorn) and Fort Union Gathering, L.L.C. (Fort Union). Weighted average diluted units outstanding decreased slightly to approximately 57.8million for the first quarter of 2009 compared with approximately 57.9million for the same period in 2008. Segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow are non-GAAP financial measures that are defined and reconciled to the most directly comparable GAAP measures at the end of this news release. Page 1 of 12 First Quarter Operating Results by Segment Copano manages its business in three geographical operating segments:Oklahoma, Texas and the Rocky Mountains. Oklahoma The Oklahoma segment provides natural gas midstream services in central and east Oklahoma and also includes a crude oil pipeline located in south Oklahoma and north Texas. During the first quarter of 2009, segment gross margin for the Oklahoma segment decreased 59% to $15.1million compared to $36.6million for the first quarter of 2008.The decrease resulted primarily from a 66% decline in realized margins on service throughput from the first quarter of 2008 ($0.62per MMBtu in 2009 compared with $1.81per MMBtu in 2008), reflecting lower NGL and natural gas prices.During the first quarter of 2009, NGL prices based on Conway index prices and Copano’s weighted average product production mix averaged $24.13 per barrel compared with $56.33 per barrel during the first quarter of 2008, a decrease of $32.20, or 57%.During the first quarter of 2009, natural gas prices based on CenterPoint East index prices averaged $3.37 per MMBtu compared with $7.20 per MMBtu during the first quarter of 2008, a decrease of $3.83, or 53%. The decrease in segment gross margin for the Oklahoma segment was partially offset by increased service and processing volumes.The Oklahoma segment gathered an average of 271,222MMBtu/d of natural gas, processed an average of 160,181MMBtu/d of natural gas and produced an average of 15,309Bbls/d of NGLs at its own plants and third-party plants during the first quarter of 2009, representing increases of 22%, 6% and 5%, respectively, compared with the first quarter of 2008.During the first quarter of 2008, the Oklahoma segment gathered an average of 222,006MMBtu/d of natural gas, processed an average of 150,610MMBtu/d of natural gas and produced an average of 14,543Bbls/d of NGLs. Texas The Texas segment provides natural gas midstream services in Texas and also includes the Lake Charles, Louisiana processing plant. Segment gross margin for the Texas segment decreased approximately 50% in the first quarter of 2009 to $20.6million compared to $41.6million for the first quarter of 2008.The decrease resulted primarily from a 47% decline in realized margins on service throughput from the first quarter of 2008 ($0.35per MMBtu in 2009 compared with $0.66per MMBtu in 2008), reflecting lower NGL prices.During the first quarter of 2009, NGL prices based on Mt. Belvieu index prices and Copano’s weighted average product production mix averaged $25.89 per barrel compared with $61.01 per barrel during the first quarter of 2008, a decrease of $35.12, or 58%. The decrease in segment gross margin for the Texas segment was also attributable to decreased service and processing volumes.During the first quarter of 2009, the Texas segment provided gathering, transportation and processing services for an average of 644,752MMBtu/d of natural gas Page 2 of 12 compared with 696,658MMBtu/d for the first quarter of 2008.The Texas segment gathered an average of 304,158MMBtu/d of natural gas, processed an average of 558,195MMBtu/d of natural gas and produced an average of 16,878Bbls/d of NGLs at its plants and third-party plants during the first quarter of 2009, representing a 7% decrease as compared with the first quarter of 2008.The Houston Central plant operated in conditioning mode for 6 days during the first quarter of 2009, which reduced the average NGL production by approximately 829Bbls/d for the quarter.During the first quarter of 2008, the Texas segment gathered an average of 327,998MMBtu/d of natural gas, processed an average of 604,736MMBtu/d of natural gas and produced an average of 18,082Bbls/d of NGLs. Rocky Mountains The Rocky Mountains segment operates in Wyoming’s Powder River Basin and includes Copano’s managing member interests in Bighorn of 51% and in Fort Union of 37.04% and its producer services business. Segment gross margin for the producer services business was $0.8million for the first quarter of 2009 compared with $1.0million for the same period in 2008.Producer services throughput, which represents volumes purchased for resale, volumes gathered using firm capacity gathering agreements with Fort Union and volumes transported under firm capacity transportation agreements with Wyoming Interstate Gas Company (WIC), or using additional capacity that Copano obtains on WIC, averaged 181,385MMBtu/d for the first quarter of 2009, as compared to 226,721MMBtu/d for the same period in 2008.The decrease in segment gross margin was primarily the result of lower volumes primarily due to weather-related freeze-offs causing producers to shut in production.These unfavorable weather conditions impeded the producers’ ability to put the wells back on production during the first quarter.The Rocky Mountains segment results do not include the financial results and volumes associated with Copano’s interests in Bighorn and Fort Union, which are accounted for under the equity method of accounting and are shown under “Equity in earnings from unconsolidated affiliates.”Average pipeline throughput for Bighorn and Fort Union on a combined basis increased 13% in the first quarter of 2009 as compared with the first quarter of 2008.For the first quarter of 2009, average pipeline throughput for Bighorn and Fort Union totaled 201,777MMBtu/d and 804,221MMBtu/d, respectively, as compared to 218,025MMBtu/d and 675,308MMBtu/d, respectively, for the first quarter of 2008. Corporate and Other Corporate and other primarily consists of results from Copano’s commodity risk management portfolio.Total segment gross margin includes a net gain of $16.1million for Corporate and other for the first quarter of 2009 compared with a loss of $17.8million for the first quarter of 2008.The gain for Page 3 of 12 the first quarter of 2009 included $25.1million of net cash settlements received for expired commodity derivative instruments and $0.2million of unrealized mark-to-market gains on undesignated economic hedges, offset by $9.2million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio.The first quarter 2008 loss included $5.7million of net cash settlements paid for expired commodity derivative instruments, $7.6million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio and $4.5million of unrealized mark-to-market losses on undesignated economic hedges. Cash Distributions On April15, 2009, Copano announced a first quarter 2009 cash distribution of $0.575per unit, or $2.30per unit on an annualized basis, for all of its outstanding common units.This distribution is equal to Copano’s distribution of $0.575 per unit for the fourth quarter of 2008 and is payable on May15, 2009 to common unitholders of record at the close of business on May1, 2009. Conference Call Information Copano will hold a conference call to discuss its first quarter 2009 financial results and recent developments on Thursday, May7, 2009 at 10:00 a.m. Eastern Daylight Time (9:00 a.m. Central Daylight Time).To participate in the call, dial (480) 629-9815 and ask for the Copano call 10 minutes prior to the start time, or access it live over the internet at www.copanoenergy.com on the “Investor Overview” page of the “Investor Relations” section of Copano’s website. A replay of the audio webcast will be available shortly after the call on Copano’s website.Additionally, a telephonic replay will be available through March15, 2009 by calling (303) 590-3000 and using the pass code4062407#. Use of Non-GAAP Financial Measures This news release and the accompanying schedules include the non-generally accepted accounting principles, or non-GAAP, financial measures of segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow.The accompanying schedules provide reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States, or GAAP.Non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income, operating income, cash flows from operating activities or any other GAAP measure of liquidity or financial performance.Copano uses non-GAAP financial measures as measures of its core profitability or to assess the financial performance of its assets.Copano believes Page 4 of 12 that investors benefit from having access to the same financial measures that its management uses in evaluating Copano’s liquidity position or financial performance. With respect to a Copano operating segment, segment gross margin is defined as segment revenue less cost of sales.Cost of sales includes the following costs and expenses:cost of natural gas and NGLs purchased, cost of crude oil purchased and costs paid to transport volumes.Total segment gross margin is the sum of the operating segment gross margins and the results of Copano’s risk management activities that are included in Corporate and other.Copano views total segment gross margin as an important performance measure of the core profitability of its operations.Segment gross margin allows Copano’s senior management to compare volume and price performance of the segments and to more easily identify operational or other issues within a segment.The GAAP measure most directly comparable to total segment gross margin is operating income. Copano defines EBITDA as net income plus interest and other financing costs, provision for income taxes and depreciation, amortization and impairment expense.Because a portion of Copano’s net income is attributable to equity in earnings (loss) from its unconsolidated affiliates, including Bighorn, Fort Union, Webb/Duval Gatherers (Webb Duval) and Southern Dome, LLC (Southern Dome), Copano calculates adjusted EBITDA to reflect the depreciation, amortization and impairment expense and interest and other financing costs embedded in the equity in earnings (loss) from these unconsolidated affiliates.Specifically, adjusted EBITDA is determined by adding to EBITDA (i)the amortization expense attributable to the difference between Copano’s carried investment in each unconsolidated affiliate and the underlying equity in its net assets, (ii)the portion of each unconsolidated affiliate’s depreciation and amortization expense which is proportional to Copano’s ownership interest in that unconsolidated affiliate and (iii)the portion of each unconsolidated affiliate’s interest and other financing costs which is proportional to Copano’s ownership interest in that unconsolidated affiliate.External users of Copano’s financial statements such as investors, commercial banks and research analysts use EBITDA or adjusted EBITDA, and Copano’s management uses adjusted EBITDA as a supplemental financial measure to assess: · the financial performance of Copano’s assets without regard to financing methods, capital structure or historical cost basis; · the ability of Copano’s assets to generate cash sufficient to pay interest costs and support indebtedness; · Copano’s operating performance and return on capital as compared to those of other companies in the midstream energy sector, without regard to financing or capital structure; and · the viability of acquisitions and capital expenditure projects and the overall rates of return on alternative investment opportunities. Page 5 of 12 EBITDA also is a financial measure that, with certain negotiated adjustments, is reported to Copano’s lenders and is used to compute financial covenants under its credit facility.Neither EBITDA nor adjusted EBITDA should be considered an alternative to net income, operating income, cash flows from operating activities or any other measure of liquidity or financial performance presented in accordance with GAAP.Copano’s EBITDA or adjusted EBITDA may not be comparable to EBITDA, adjusted EBITDA or similarly titled measures of other entities, as other entities may not calculate EBITDA or adjusted EBITDA in the same manner as Copano does.Copano has reconciled EBITDA and adjusted EBITDA to net income and cash flows from operating activities. Total distributable cash flow is defined as net income plus: (i)depreciation, amortization and impairment expense (including amortization expense relating to the option component of Copano’s risk management portfolio); (ii)cash distributions received from investments in unconsolidated affiliates and equity losses from such unconsolidated affiliates; (iii)provision for deferred income taxes; (iv)the subtraction of maintenance capital expenditures; (v)the subtraction of equity in earnings of unconsolidated affiliates; and (vi)the addition of losses or subtraction of gains relating to other miscellaneous non-cash amounts affecting net income for the period, such as equity-based compensation, mark-to-market changes in derivative instruments, and Copano’s line fill contributions to third-party pipelines and gas imbalances.Maintenance capital expenditures represent capital expenditures employed to replace partially or fully depreciated assets to maintain the existing operating capacity of Copano’s assets and to extend their useful lives, or other capital expenditures that are incurred in maintaining existing system volumes and related cash flows. Total distributable cash flow is a significant performance metric used by senior management to compare basic cash flows generated by Copano (prior to any cash reserves established by its Board of Directors) to the cash distributions expected to be paid to unitholders, and it also correlates with the metrics of Copano’s debt covenants.Using total distributable cash flow, management can quickly compute the coverage ratio of estimated cash flows to planned cash distributions.Total distributable cash flow is an important non-GAAP financial measure for unitholders since is serves as an indicator of Copano’s success in providing a cash return on investment— specifically, whether or not Copano is generating cash flow at a level that can sustain or support an increase in quarterly distribution rates.Total distributable cash flow is also used by industry analysts with respect to publicly traded partnerships and limited liability companies because the market value of a unit of such an entity generally is related to the amount of cash distributions the entity can pay to its unitholders.The GAAP measure most directly comparable to total distributable cash flow is net income. Although Copano has previously reported both distributable cash flow and total distributable cash flow, Copano has determined that total distributable cash flow is a better measure of the rate at Page 6 of 12 which cash available for distribution is generated by Copano’s operations than distributable cash flow, which does not add back the amortization expense relating to the option component of Copano’s risk management portfolio.Total distributable cash flow should be not considered an alternative to net income, operating income, cash flow from operating activities or any other measure of financial performance presented in accordance with GAAP. Houston-based Copano Energy, L.L.C. is a midstream natural gas company with operations in Oklahoma, Texas, Wyoming and Louisiana. This news release may include “forward-looking statements” as defined by the Securities and Exchange Commission. These statements reflect certain assumptions based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.These statements include, but are not limited to, statements with respect to future distributions.Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond Copano’s control, which may cause Copano’s actual results to differ materially from those implied or expressed by the forward-looking statements.These risks include an inability to obtain new sources of natural gas supplies, the loss of key producers that supply natural gas to Copano, key customers reducing the volume of natural gas and NGLs they purchase from Copano, a decline in the price and market demand for natural gas and NGLs, the incurrence of significant costs and liabilities in the future resulting from Copano’s failure to comply with new or existing environmental regulations or an accidental release of hazardous substances into the environment and other factors detailed in Copano’s Securities and Exchange Commission filings. – financial statements to follow – Page 7 of 12 COPANO ENERGY, L.L.C. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, 2009 2008 (In thousands, except per unit information) Revenue: Natural gas sales $ 94,979 $ 180,887 Natural gas liquids sales 80,831 154,081 Crude oil sales 15,338 41,182 Transportation, compression and processing fees 14,999 12,682 Condensate and other 10,269 12,916 Total revenue 216,416 401,748 Costs and expenses: Cost of natural gas and natural gas liquids (1) 143,458 297,468 Cost of crude oil purchases (1) 14,428 39,842 Transportation (1) 5,984 3,121 Operations and maintenance 12,822 11,830 Depreciation and amortization 13,165 11,570 General and administrative 10,725 11,850 Taxes other than income 786 741 Equity in earnings from unconsolidated affiliates (1,484 ) (396 ) Total costs and expenses 199,884 376,026 Operating income 16,532 25,722 Interest and other income 46 456 Gain on retirement of unsecured debt 3,939 — Interest and other financing costs (14,448 ) (11,392 ) Income before income taxes 6,069 14,786 Provision for income taxes (164 ) (284 ) Net income $ 5,905 $ 14,502 Basic net income per common unit: Net income $ 0.11 $ 0.31 Weighted average number of common units 54,012 47,377 Diluted net income per common unit: Net income $ 0.10 $ 0.25 Weighted average number of common units 57,814 57,880 (1) Exclusive of operations and maintenance and depreciation and amortization shown separately below. Page 8 of 12 COPANO ENERGY, L.L.C. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March31, 2009 2008 (In thousands) Cash Flows From Operating Activities: Net income $ 5,905 $ 14,502 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 13,165 11,570 Amortization of debt issue costs 1,270 768 Equity in earnings from unconsolidated affiliates (1,484 ) (396 ) Distributions from unconsolidated affiliates 5,371 4,276 Gain on retirement of unsecured debt (3,939 ) — Noncash (gain) loss on risk management portfolio, net (239 ) 4,472 Equity-based compensation 1,705 969 Deferred tax provision 12 106 Other noncash items 332 (39 ) Changes in assets and liabilities: Accounts receivable 28,277 (20,065 ) Prepayments and other current assets 1,060 258 Risk management activities 9,188 (18,174 ) Accounts payable (22,925 ) 31,733 Other current liabilities (2,300 ) (10,802 ) Net cash provided by operating activities 35,398 19,178 Cash Flows From Investing Activities: Additions to property, plant and equipment (19,423 ) (27,642 ) Additions to intangible assets (417 ) (965 ) Acquisitions — (77 ) Investment in unconsolidated affiliates (632 ) (3,336 ) Distributions from unconsolidated affiliates 1,560 776 Other (539 ) (354 ) Net cash used in investing activities (19,451 ) (31,598 ) Cash Flows From Financing Activities: Proceeds from long-term debt 50,000 20,000 Retirement of senior notes due 2016 and 2018 (14,286 ) — Deferred financing costs — (61 ) Distributions to unitholders (31,057 ) (24,201 ) Capital contributions from pre-IPO investors — 4,103 Equity offering costs — (47 ) Proceeds from option exercises 5 183 Net cash provided by (used in) financing activities 4,662 (23 ) Net increase (decrease) in cash and cash equivalents 20,609 (12,443 ) Cash and cash equivalents, beginning of year 63,684 72,665 Cash and cash equivalents, end of period $ 84,293 $ 60,222 Page 9 of 12 COPANO ENERGY, L.L.C. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of March31, 2009 December31, 2008 ($ in thousands) ASSETS Current assets: Cash and cash equivalents $ 84,293 $ 63,684 Accounts receivable, net 67,910 96,028 Risk management assets 75,419 76,440 Prepayments and other current assets 3,944 5,004 Total current assets 231,566 241,156 Property, plant and equipment, net 826,043 823,574 Intangible assets, net 196,641 198,974 Investment in unconsolidated affiliates 635,057 640,598 Escrow cash 1,858 1,858 Risk management assets 65,113 82,892 Other assets, net 23,421 24,613 Total assets $ 1,979,699 $ 2,013,665 LIABILITIES AND MEMBERS’ CAPITAL Current liabilities: Accounts payable $ 78,149 $ 103,849 Accrued interest 9,588 11,904 Accrued tax liability 936 784 Risk management liabilities 6,572 6,272 Other current liabilities 10,581 16,787 Total current liabilities 105,826 139,596 Long-term debt (includes $685 and $704 bond premium as of March31,2009 and December31, 2008, respectively) 852,875 821,119 Deferred tax provision 1,730 1,718 Risk management and other noncurrent liabilities 11,389 13,274 Members’ capital: Common units, no par value, 54,068,991 and 53,965,288 units issued and outstanding as of March31, 2009 and 2008, respectively 865,348 865,343 ClassC units, no par value, 394,853 units issued and outstanding as of March31, 2009 and December31, 2008 13,497 13,497 ClassD units, no par value, 3,245,817 units issued and outstanding as of March31, 2009 and December31, 2008 112,454 112,454 Paid-in capital 36,890 33,734 Accumulated deficit (80,253 ) (54,696 ) Accumulated other comprehensive income 59,943 67,626 1,007,879 1,037,958 Total liabilities and members’ capital $ 1,979,699 $ 2,013,665 Page 10 of 12 COPANO ENERGY, L.L.C. AND SUBSIDIARIES OPERATING STATISTICS (Unaudited) Three Months Ended March31, 2009 2008 ($ in thousands) Total segment gross margin(1) $ 52,546 $ 61,317 Operations and maintenance expenses 12,822 11,830 Depreciation and amortization 13,165 11,570 General and administrative expenses 10,725 11,850 Taxes other than income 786 741 Equity in earnings from unconsolidated affiliates (1,484 ) (396 ) Operating income 16,532 25,722 Gain on retirement of unsecured debt 3,939 — Interest and other financing costs, net (14,402 ) (10,936 ) Provision for income taxes (164 ) (284 ) Net income $ 5,905 $ 14,502 Total segment gross margin: Oklahoma $ 15,071 $ 36,570 Texas 20,580 41,576 Rocky Mountains 799 963 Segment gross margin 36,450 79,109 Corporate and other(2) 16,096 (17,792 ) Total segment gross margin(1) $ 52,546 $ 61,317 Segment gross margin per unit: Oklahoma: Service throughput ($/MMBtu)(3) $ 0.62 $ 1.81 Texas: Service throughput ($/MMBtu) (4) $ 0.35 $ 0.66 Rocky Mountains: Producer services throughput ($/MMBtu) (5) $ 0.05 $ 0.05 Volumes: Oklahoma:(3) (6) Service throughput (MMBtu/d) 271,222 222,006 Plant inlet throughput (MMBtu/d) 160,181 150,610 NGLs produced (Bbls/d) 15,309 14,543 Crude oil service volumes (Bbls/d) 4,406 3,691 Texas: (4) (7) Service throughput (MMBtu/d) 644,752 696,658 Pipeline throughput (MMBtu/d) 304,158 327,998 Plant inlet volumes (MMBtu/d) 558,195 604,736 NGLs produced (Bbls/d) 16,878 18,082 Rocky Mountains: Producer services throughput (MMBtu/d)(5) 181,385 226,721 Capital Expenditures: Maintenance capital expenditures $ 2,151 $ 3,059 Expansion capital expenditures 10,535 30,621 Total capital expenditures $ 12,686 $ 33,680 Operations and maintenance expenses: Oklahoma $ 5,766 $ 5,926 Texas 7,054 5,852 Rocky Mountains 2 52 Total operations and maintenance expenses $ 12,822 $ 11,830 (1) Total segment gross margin is a non-GAAP financial measure.For a reconciliation of total segment gross margin to its most directly comparable GAAP measure, please read “Use of Non-GAAP Financial Measures.” (2) Corporate and other includes results attributable to Copano’s commodity risk management activities. (3) Excludes volumes associated with our interest in Southern Dome.For the three months ended March31, 2009, plant inlet volumes for Southern Dome averaged 10,608MMBtu/d and NGLs produced averaged 367Bbls/d.For the three months ended March31, 2008, plant inlet volumes for Southern Dome averaged 10,824MMBtu/d and NGLs produced averaged 448Bbls/d. (4) Excludes volumes associated with Copano’s interest in Webb Duval.Gross volumes transported by Webb Duval were 88,740MMBtu/d and 81,138MMBtu/d, net of intercompany volumes, for the three months ended March31, 2009 and 2008, respectively. (5) Producers services throughput represents volumes purchased for resale, volumes gathered using firm capacity gathering agreements with Fort Union and volumes transported under firm capacity transportation agreements with WIC or using additional capacity that we obtain on WIC. Excludes results and volumes associated with our interests in Bighorn and Fort Union.Volumes gathered by Bighorn were 201,777MMBtu/d and 218,025MMBtu/d, respectively, for the three months ended March31, 2009 and 2008, respectively.Volumes gathered by Fort Union were 804,221MMBtu/d and 675,308MMBtu/d, respectively, for the three months ended March31, 2009 and 2008, respectively. (6) Plant inlet volumes and NGLs produced represent total volumes processed and produced by the Oklahoma segment at all plants, including plants owned by the Oklahoma segment and plants owned by third parties.Plant inlet volumes averaged 122,902MMBtu/d and NGLs produced averaged 12,535Bbls/d for the three months ended March31, 2009 for plants owned by the Oklahoma segment.Plant inlet volumes averaged 99,270MMBtu/d and NGLs produced averaged 9,994Bbls/d for the three months ended March31, 2008 for plants owned by the Oklahoma segment. (7) Plant inlet volumes and NGLs produced represent total volumes processed and produced by the Texas segment at all plants, including plants owned by the Texas segment and plants owned by third parties.Plant inlet volumes averaged 535,083MMBtu/d and NGLs produced averaged 15,049Bbls/d for the three months ended March31, 2009 for plants owned by the Texas segment.Plant inlet volumes averaged 581,051MMBtu/d and NGLs produced averaged 16,376Bbls/d for the three months ended March31, 2008 for plants owned by the Texas segment. Page 11 of 12 Non-GAAP Financial Measures The following table presents a reconciliation of the non-GAAP financial measures of (i)total [Missing Graphic Reference]segment gross margin (which consists of the sum of individual segment gross margins and the results of our risk management activities, which are included in corporate and other) to the GAAP financial measure of operating income, (ii)EBITDA and adjusted EBITDA to the GAAP financial measures of net income and cash flows from operating activities and (iii)total distributable cash flow to the GAAP financial measure of net income, for each of the periods indicated (in thousands). Three Months Ended March31, 2009 2008 Reconciliation of total segment gross margin to operating income: Operating income $ 16,532 $ 25,722 Add:Operations and maintenance expenses 12,822 11,830 Depreciation and amortization 13,165 11,570 General and administrative expenses 10,725 11,850 Taxes other than income 786 741 Equity in earnings from unconsolidated affiliates (1,484 ) (396 ) Total segment gross margin $ 52,546 $ 61,317 Reconciliation of EBITDA and adjusted EBITDA to net income: Net income $ 5,905 $ 14,502 Add:Depreciation and amortization 13,165 11,570 Interest and other financing costs 14,448 11,392 Provision for income taxes 164 284 EBITDA 33,682 37,748 Add:Amortization of difference between the carried investment and the underlying equity in net assets of equity investments 4,818 4,599 Copano’s share of depreciation and amortization included in equity in earnings from unconsolidated affiliates 1,557 1,269 % of equity method investment interest and other financing costs 508 2,170 Adjusted EBITDA $ 40,565 $ 45,786 Reconciliation of EBITDA and adjusted EBITDA to cash flows from operating activities: Cash flow provided by operating activities $ 35,398 $ 19,178 Add:Cash paid for interest and other financing costs 13,178 10,624 Equity in earnings from unconsolidated affiliates 1,484 396 Distributions from unconsolidated affiliates (5,371 ) (4,276 ) Risk management activities (9,188 ) 17,240 Decrease in working capital and other (1,819 ) (5,414 ) EBITDA 33,682 37,748 Add: Amortization of difference between the carried investment and the underlying equity in net assets of equity investments 4,818 4,599 Copano’s share of depreciation and amortization included in equity in earnings from unconsolidated affiliates 1,557 1,269 % of equity method investment interest and other financing costs 508 2,170 Adjusted EBITDA $ 40,565 $ 45,786 Reconciliation of net income to total distributable cash flow: Net income $ 5,905 $ 14,502 Add: Depreciation and amortization 13,165 11,570 Amortization of commodity derivative options 9,188 7,562 Amortization of debt issue costs 1,270 768 Equity-based compensation 1,959 969 Distributions from unconsolidated affiliates 6,931 5,052 Unrealized losses associated with line fill contributions and gas imbalances(4) 166 (1) 75 (2) Unrealized (gains)/losses on derivatives (239 ) 4,473 Deferred taxes and other 346 68 Less:Equity in earnings from unconsolidated affiliates (1,484 ) (396 ) Maintenance capital expenditures (2,151 ) (3,059 ) Total distributable cash flow(3)(4) $ 35,056 $ 41,584 Actual quarterly distribution (“AQD”) $ 31,748 $ 25,295 Total distributable cash flow coverage of AQD 110 % 164 % (1 ) Reflects net non-cash mark-to-market charges associated with (a)contractual obligations to maintain certain levels of line fill contributions with third parties of $42,000 and (b)gas imbalance losses of $124,000. (2 ) Reflects non-cash mark-to-market charges associated with gas imbalances not previously reflected in total distributable cash flow. (3 ) Prior to any retained cash reserves established by Copano’s Board of Directors. (4 ) Beginning with the third quarter of 2008, unrealized non-cash losses (gains) associated with line fill contributions and gas imbalances have been added back in the determination of total distributable cash flow.Prior periods have been adjusted to reflect this change. Page 12 of 12
